Citation Nr: 0324060	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  00-19 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
postoperative residuals of a right shoulder dislocation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from August 1952 to 
February 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied an increased rating for the veteran's service-
connected right shoulder disability.  He filed a timely 
Notice of Disagreement, initiating this appeal.  In November 
2002, the veteran testified before the undersigned member of 
the Board.  


REMAND

The veteran seeks an increased rating for his service-
connected right shoulder disability.  In March 2003, the 
Board ordered a new VA medical examination of the veteran's 
disability.  A new VA medical examination was accomplished in 
June 2003, resulting in the creation of new evidence not yet 
considered by the RO, the agency of original jurisdiction.  
New VA medical treatment records were also obtained by the 
Board.  This development was accomplished pursuant to 
38 C.F.R. § 19.9(a)(2), which authorized Board personnel to 
obtain additional evidence and/or correct procedural defects 
without remand of the claim to the RO.  However, the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has subsequently invalidated this regulation.  Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1337 
(Fed. Cir. 2003).  Therefore, in light of the above, this 
claim must be remanded to the RO for initial consideration of 
the additional evidence added to the file.  Although the 
Board sincerely regrets the additional delay, the Federal 
Circuit has stated, "[E]ven though the amendments to § 19.9 
may further the VA's stated objective of efficiency, striking 
the sensible balance between decreasing appeal processing 
times and the competing public policy of protecting an 
appellant's right to due process is a matter for 
Congress . . . ."  Id at 1348 (emphasis added).

In light of the above, this claim is remanded for the 
following additional development:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
under 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully satisfied.  
See also 38 C.F.R. § 3.159(2002).  
Specifically, the RO should issue the 
veteran a notice letter under the 
Veterans Claims Assistance Act of 2000 
(VCAA) with regard to his increased 
rating claim for a right shoulder 
disability, and inform him of the time in 
which he should respond.  

2.  After the development requested above 
has been completed to the extent 
possible, as well as any other 
development deemed necessary by the RO 
after review of the record, the RO should 
again consider the veteran's claim for an 
increased rating for his right shoulder 
disability in light of the additional 
medical evidence (specifically, the June 
2003 VA examination report and the 
additional medical treatment records from 
the VA medical center in Bay Pines, FL) 
added to the record.  If any of the 
benefits sought on appeal remain denied, 
the appellant and representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




